JONES, Judge.
This is an appeal from a conviction sustained by the defendant, J. E. Jones, alias Joe Bud Jones, in the County Court of Stephens County where he was sentenced to serve 60 days in the county jail and pay a fine of $200 for the unlawful possession of whiskey.
Three assignments of error are presented in the brief of the defendant, but they are all directed at the single proposition that the trial court erred in overruling the motion to suppress evidence.
The record discloses that certain officers of Stephens County, armed with a search warrant, made a search of the residence of defendant and seized approximately 23 pints of whiskey. A motion to suppress the evidence was presented, based chiefly upon the contention of the accused that the description in the warrant was erroneous. The proof of the State was otherwise.
A trial court’s finding at a hearing on a motion to suppress evidence upon a disputed issue of fact will be sustained on appeal where there is competent evidence in the record to sustain his finding. Chaney v. State, 94 Okl.Cr. 226, 233 P.2d 314. The judgment and sentence is affirmed.
POWELL, P. J., and BRETT, J., concur.